VAITHESWARAN, P.J.
Martha and Larry Lane sued Spencer Municipal Hospital for injuries Martha said she sustained when she fell in a hospital bathroom on February 28, 2010. The Lanes filed their petition on February 29, 2012. Spencer Municipal Hospital moved to dismiss the petition on the ground that the applicable two-year statute of limitations had expired. The district court initially granted the motion but, on reconsideration, concluded the petition was timely filed. The court stated the filing was timely, “but just by a whisker.” The court reasoned that “we are counting two years, not any particular number of days” and “[i]f we exclude February 28, 2010, begin counting on the next day, March 1, 2010, and go forward two years, we land on February 29, 2012.”
Spencer Hospital sought interlocutory review, which the Iowa Supreme Court granted. The case was transferred to this court for disposition.
The parties agree that actions founded on injuries to the person or reputation must be brought within two years of accrual. Iowa Code § 614.1(2) (2011). They disagree on when that two-year period expired. Spencer Hospital contends the Lanes had to file their lawsuit “by the anniversary date of the injury,” which was February 28, 2012. The Lanes contend the first day was excluded, making February 29, 2012, the final day for filing.
*667The Lanes are right that, under our rule for computing time, “the first day shall be excluded and the last included.” Id. § 4.1(84). But as the district court found in its original order, that rule does not help them:
If we exclude the first day, February 28, 2010, and count either 730 days forward or two years forward, the Court lands on the last day, 730 days later, that is, February 28, 2012. To be timely, the lawsuit must have been filed “within” two years.... [T]he time within which this lawsuit may have been commenced expired on February 28. The filing on February 29, 2012, was one day too late.
The Lanes point out that the district court’s original order should not have referred to “days” because section 614.1 “counts years, not days.” That may be true, but, as Spencer Hospital correctly notes, “year” is defined as “twelve consecutive months,”1 month is defined as “a calendar month,”2 and “two years” or twenty-four consecutive months from February 28, 2010, is February 28, 2012. Whether the reference point is days, months, or years, the last day to file the lawsuit was February 28, 2012, as the district court originally concluded, not February 29, 2012. See Happle v. Monson, 235 Iowa 650, 17 N.W.2d 391, 392 (1945) (applying equivalent of section 4.1(34) and concluding that a judgment entered on June 22, 1932, and transcribed on June 22, 1942, was not barred by a ten-year statute of limitations); see also Schon v. Nat’l Tea Co., 19 Ohio App.2d 222, 250 N.E.2d 890, 892 (1969) (“[T]he term ‘year,’ is that period of time commencing the following day after the act or event occurred and ending at the close of the first anniversary of the day the act occurred.”).
In reaching this conclusion, we have considered the fact that 2012 was a leap year. That fact is immaterial because the statute of limitations had already expired before February 29, 2012. But, even if the statute had yet to expire, an intervening leap year would not have added a day to the calculation; a year is a year with or without the added day. See Yokley v. Belaski, 982 F.2d 423, 425 (10th Cir.1992) (for purposes of sentencing, concluding that “when an inmate is incarcerated for a term of years it makes no difference that a year contains 365 or, in the case of a leap year, 366 days”); Kowalski v. Hereford L’Oasis, 190 Or.App. 236, 79 P.3d 319, 321 (2003) (concluding original complaint filed on the two-year anniversary of plaintiffs injury was timely notwithstanding an intervening leap year); 4B Wright & Miller, Federal Practice and Procedure § 1162 (3d ed. 2002) (“If the time period for filing an action is one year and the action that triggers the running of the statute of limitations occurs during a leap year, the one-year period consists of 366 days. For the purposes of a statute of limitations, one year is equivalent to a calendar year, whether there are 365 or 366 days.”); see generally 86 C.J.S. Time § 11 (2006) (“If a period of time is to be measured in years, the additional day which occurs during leap year and the day preceding are to be reckoned as one day.”); E.L. Strobin, What 12-Month Period Constitutes “Year" or “Calendar Year” As Used in Public Enactment, Contract, or Other Written Instrument, 5 A.L.R.3d 584, § 5 (1966) (citing opinions construing the term “year” or “calendar year” to mean “a period of 12 months commencing at a fixed or designated month which terminated with the day of the corresponding month in the next succeeding year thereafter, rather *668than a period commencing January 1st and terminating the succeeding December 31”). But see Yeinsip v. Lufthansa Ger. Airlines, 725 F.Supp. 113, 115 (D.Puerto Rico 1989) (holding that for purposes of one-year statute of limitations where accident occurred on February 1, 1988, a leap year, “the determination of whether this action is time barred shall be made on the basis of considering a year having 366 days,” and concluding action filed on February 1, 1989, was timely).
We conclude the district court erred in revisiting its original order and overruling Spencer Municipal Hospital’s motion to dismiss. We reverse and remand for reinstatement of the original order and entry of judgment of dismissal.
REVERSED AND REMANDED.
VOGEL, J., takes no part.
MULLINS, J., concurs.
TAR OR, J., dissents.

. Iowa Code § 4.1(40).


. Iowa Code § 4.1(16).